UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SCHEUFELE ET AL.,
17-ev-5753 (GR)
Plaintiffs,
ORDER

 

- against -
TABLEAU SOFTWARE, INC. ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The Court has signed the Order Granting Preliminary
Approval and Permitting Notice to the Class. The court notes
that there are some blanks in the Notice and Proof of Claim that
refer to pages in the Notice and Proof of Claim and should be
added when the documents are actually printed and the page
numbers can be determined. The Notice and Summary Notice can be
dated when they are actually disseminated.

SO ORDERED.

Dated: New York, New York
May 7, 2021

SO Lh ee

“Y~” John G. Koeltl
tuitted States District Judge

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: _ 5-7- BO LN

 

 

 

 

 

 

 

 
